Case 1:20-cr-00158-CMA Document 56-1 Filed 09/08/20 USDC Colorado Page 1 of 34




            ATTACHMENT
           Case
         Case    1:20-cr-00158-CMA
              1:20-sw-00443-MEH     DocumentDocument
                                 *SEALED*    56-1 Filed
                                                     1 09/08/20   USDCUSDC
                                                        Filed 05/01/20 Colorado   Page 2Page
                                                                             Colorado    of 341 of


                                             UNITED STATES DISTRICT COURT
                                                                                 for the
                                                                          District of Colorado

             In the Matter of the Search of
 (Briefly describe the property to be searched or iden tify the p erson       )      Case N o. 20-sw-00443-MEH
 by name and address)
 5512 Gabriel Dr. Loveland, CO 80538, including all                           )
 outbuildings thereon and a Red GMC Sierra pickup                             )
 truck with a Colorado plate OJL22, more fully                                )
 described in Attachment A, attached hereto.                                  )
                                                                              )
                                                                              )

                                                APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that there is now concealed on the following person or property
located in the State and      District of Colorado         (identify the p erson or describe prop erty to be searched and give its location):

          SEE "ATTACHMENT A", which is attached to and incorporated in this Application and Affidavit

          The person or property to be searched, described above, is believed to conceal (identify the p erson or describe the
property to be seized):

          SEE "ATTACHMENT B", which is attached to and incorporated in this Application and Affidavit

          The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more) :
                    X evidence of a crime;
                    X contraband, fruits of crime, or other items illegally possessed;
                    X property designed for use, intended for use, or used in committing a crime;
                    0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of

          Code Section                                        Offense Description
          18 U.S.C. § 922(0)                                  Possession of a Machinegun

          The application is based on these facts :
          X Continued on the attached affidavit, which is incorpor ated by reference.
          0 Delayed notice of _ _ days (give ex act ending date if m ore than 30 days: _ _ _ _ _ __, is requested
              under 18 U.S. C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                        ~                   p licant's signature
                                                                                       - - - - Special Agent, FBI
                                                                                                          Printed name and title
Sworn to before me and:          D    signed in my presence.
                                 00   submitted, attested to, and acknowledged by reliable electronic

Date:     05/01/2020


City and state: ~D~e=n~v~er~ C ~ O ~ - - - - - - - - - -
                                                                                             Michael E. Hegarty, U.S. Magistrate Judge
                                                                                                          Printed name and title




                                                                                                                                   SW 00000001
  Case
Case    1:20-cr-00158-CMA
     1:20-sw-00443-MEH     DocumentDocument
                        *SEALED*    56-1 Filed
                                            1 09/08/20   USDCUSDC
                                               Filed 05/01/20 Colorado   Page 3Page
                                                                    Colorado    of 342 of
                                         13




                                           ATTACHMENT A

                        DESCRIPTION OF LOCATION TO BE SEARCHED

    The Subject Premises is located at 5512 Gabriel Drive, Loveland, Co, 80538. The Subject

    Premises is more particularly identified as a brick style house with a white exterior trim around

    the gutters, windows, front door. The garage door is red or maroon in color with white trim and

    the gutters are white in color. The front of the residence faces to the west. There are two (2)

    windows on the front of the residence. The west side door to the residence is dark colored and

    covered by outward opening exterior door with white trim and gold handle. There is concrete

    pathway from the driveway leading to the front door. Next to the driveway is a white light post

    partially surrounded by a small white picket fence. There is a red or maroon wood like placard

    with the number 5512 adjacent and to the right of the front door in between the south window

    and the garage door. There is a driveway that runs along the west side of the property leading to

    the garage from the street Gabriel Drive. The residence is surrounded by a wooden 6 foot

    privacy fence. The fence has a outward opening gate that opens to the south onto Chestnut drive.

    The location consists of the subject residence, surrounding property, and all outbuildings located

    thereon. The place to be searched includes all rooms therein, including any safes, storage

    containers, closets, sheds, and garages associated with the premises additionally the subject's

    vehicle that registers to him. This vehicle is a 2005 Red GMC Sierra pick up truck with VIN

    2GTEK13TX51317517, bearing a Colorado Disabled Veteran plate OJL228.




                                                     1
                                                     i




                                                                                                 SW 00000002
  Case
Case    1:20-cr-00158-CMA
     1:20-sw-00443-MEH     DocumentDocument
                        *SEALED*    56-1 Filed
                                            1 09/08/20   USDCUSDC
                                               Filed 05/01/20 Colorado   Page 4Page
                                                                    Colorado    of 343 of
                                         13




                                           2




                                                                              SW 00000003
  Case
Case    1:20-cr-00158-CMA
     1:20-sw-00443-MEH     DocumentDocument
                        *SEALED*    56-1 Filed
                                            1 09/08/20   USDCUSDC
                                               Filed 05/01/20 Colorado   Page 5Page
                                                                    Colorado    of 344 of
                                         13




                                           ATTACHMENT B

                  DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED

    The following items, located within the residence at the Subject Premises, constitute evidence,
    fruits, proceeds, and instrumentalities of potential violations of Title 18 U.S.C. § 922(0)-
    Possession of a Machine gun (Subject Offense).

     I.     Any firearm that does not have a lawful manufacturer stamp and serial number, any
            unregistered firearm (where registration is required by Title 26 of the United States Code),
            and variant lower receivers of any kind.

     2.     Any items pertaining to the possession, manufacture, or distribution of illegal firearms,
            including but not limited to, lower receivers, upper receivers, grips, stocks, magazines,
            trigger assemblies, machinegun conversion kits, and barrels for AR-style firearms.

     3.     Any tools and/or equipment associated with the manufacture of firearms, including but not
            limited to drills, drill presses, lathes, molds, molding equipment, welding equipment, jigs,
            hack saws, power saws, templates, diagrams, instruction manuals, pamphlets, or other
            tutorial material regarding the manufacture of firearms.

     4.     Indicia of occupancy, residency, and/or ownership of the items noted above and of the
            premises, including papers, correspondence, canceled envelopes, canceled postcards, bills,
            and registration documents, both electronic and physical.

     5.     Any safes, locked cabinets, and/or other secured containers and/or devices at the locations
            identified in Attachment A. Law enforcement shall be permitted to open such locked
            containers by force or through the use of a locksmith if necessary.

     6.     Any machines and/or parts/tools associated with the use and/or association of the
            manufacturing and/or modifying of firearms, firearm parts, machineguns and/or
            machinegun parts including but not limited to templates, machinegun conversion kits,
            cutting programs, diagrams, instruction manuals, pamphlets, or other tutorial material
            regarding the manufacture of firearms.




                                                     I

                                                                                                SW 00000004
  Case
Case    1:20-cr-00158-CMA
     1:20-sw-00443-MEH     DocumentDocument
                        *SEALED*    56-1 Filed
                                            1 09/08/20   USDCUSDC
                                               Filed 05/01/20 Colorado   Page 6Page
                                                                    Colorado    of 345 of
                                         13




                                                AFFIDAVIT

                                                    being duly sworn, state:


                          INTRODUCTION AND AGENT BACKROUND

    1. Your Affiant is a Special Agent with the United States Federal Bureau oflnvestigation

       ("FBI") and has been since July 2014. Your Affiant received four months of training in

       criminal investigations and related legal matters at the FBI Training Academy in Quantico,

       Virginia. Upon completion of training at the FBI Training Academy, your Affiant was

       assigned to the San Antonio Division FBI where he primarily investigated white-collar

       crimes, specifically those involving public corruption, as set forth in 18 U.S.C. § 1951, et

       seq., and other related federal criminal violations. In April 2020, your Affiant transferred to

       the Denver Division FBI where he primarily conducts investigations involving national

       security matters. Your Affiant has, through training and experience, become familiar with

       and used all normal methods of investigation, including, but not limited to, visual

       surveillance, interviewing witnesses, subpoenas, search and arrest warrants, confidential

       human sources, consensual monitoring, pen registers, undercover operations, and court

       authorized wiretaps.

    2. This affidavit is in support ofa search and seizure warrant for 5512 GABRIEL AVENUE,

       LOVELAND, CO 80538 for evidence of violations of Title 18, United States Code, Section

       922( o ), Possession of a Machine gun.

    3. Because this affidavit is being submitted for the limited purpose of securing a search warrant,

       I have not included each and every fact known to me concerning this investigation. I have

       set forth facts that I believe are necessary to establish probable cause to believe that evidence,




                                                     2

                                                                                                 SW 00000005
  Case
Case    1:20-cr-00158-CMA
     1:20-sw-00443-MEH     DocumentDocument
                        *SEALED*    56-1 Filed
                                            1 09/08/20   USDCUSDC
                                               Filed 05/01/20 Colorado   Page 7Page
                                                                    Colorado    of 346 of
                                         13




         fruits, and instrumentalities of violations of 18 U.S.C. §§ 922( o) are presently located at the

         Subject Premises.

    4. The information contained within the affidavit is based on my training and experience, as

         well as information imparted to me by other law enforcement officers involved in this

         investigation.

                                              PROBABLE CAUSE

    5. On 04/30/2020 at approximately 1947hrs, FBI Task Force Officer (TFO)

                      of the Denver Police Department spoke via telephone with an individual who

         identified himself as                         had contacted law enforcement to report an

         incident described below.

    6.            indicated that on Saturday, April 25, 2020 between approximately 12:00pm and -

         5:00 pm,            was at the Pawnee Grasslands in an area designated for shooting firearms.

         At approximately 3:30pm,             heard fully automatic gunfire coming from over the hill.

                  indicated he knows the difference between what a bump stock and fully automatic

         gunfire sound like.           said he is an ammunition reloader and went around the hill to ask

         whoever was shooting if he could collect the brass for reloading. As             came around

         the hill, he saw a white male, approximately 5'8" with blonde hair and blue eyes. The male

         had a "flat top" style haircut. The male was wearing camouflage clothing and a tactical vest.

         The male placed an AR style rifle into the back of a dark colored truck (possibly a Chevy

         Silverado) and began shooting a pistol. There were two other males with him.

         approached the male to ask about the brass. The male allowed              to collect the spent

         brass.           collected .556 and .45 caliber brass. The male introduced himself to

         as "Brad Bunn". Bunn told             about an open carry, 2nd amendment rights event in




                                                       3

                                                                                                   SW 00000006
  Case
Case    1:20-cr-00158-CMA
     1:20-sw-00443-MEH     DocumentDocument
                        *SEALED*    56-1 Filed
                                            1 09/08/20   USDCUSDC
                                               Filed 05/01/20 Colorado   Page 8Page
                                                                    Colorado    of 347 of
                                         13




         Denver on May 1, 2020. Bunn tried to convince                 to come to the event. Bunn was

         talking about the event in Denver on May 1, 2020 and stated something like "If they kill us

         we win. Ifwe kill them we win."                believed Bunn was a real radical.          allowed

         Bunn to believe that he may come to the event to get Bunn's phone number. The number he

         obtained was 970-699-9047.                had no further information on the other two males with

         Bunn.

    7.   Per conversation with ATF Agents                                           Bunn did not have any

         firearms registered. According to the ATF, anyone with a fully automatic firearm must have

         it registered as such.

    8. Another reporting party on April 30, 2020 contacted the Denver Police Department regarding

         Bunn. This reporting party was

                           reported that Bunn has radicalized other individuals and made statements

         that he has nothing to lose.

    9.           related that he is friends with a man named Bradley Bunn. They are friends through

         social media originally but have also met in person to talk about their beliefs.

         indicated he and Bunn are both "Patriots" and have strong beliefs around the 2nd amendment

         and think that it needs to be defended.             elated that Bunn had been trying to recruit him

         to come to a rally on Friday, May 1, 2020 at the state capitol in Denver, CO. Bunn told

                 that they would wear their ballistic helmets, level IV vests and would engage with

         firearms if police officers attempted to stop, contact or arrest them. Bunn felt this meant the

         police were violating their oath to the Constitution and would be committing treason. Bunn

         had written a manifesto that included the plans and had sent it to           personally. Bunn's

         Face book profile was taken down by Face book and he was utilizing Chevy McGee and




                                                         4

                                                                                                    SW 00000007
  Case
Case    1:20-cr-00158-CMA
     1:20-sw-00443-MEH     DocumentDocument
                        *SEALED*    56-1 Filed
                                            1 09/08/20   USDCUSDC
                                               Filed 05/01/20 Colorado   Page 9Page
                                                                    Colorado    of 348 of
                                         13




          "Neo" to send out the message on their Facebook profiles and through a group called "Open

          Carry Colorado."

    10.          was concerned because he felt that Bunn has possibly an undiagnosed mental illness

          and feels that Bunn will carry out his plan and that a "civil war" will begin.

    II.           indicated he thinks Bunn wants to be a martyr for their cause and hopes to inspire

          more followers to participate and come from other states and start the same rally's in other

          states with the same rule of engagements.             last information was that they would be

          meeting in Castle Rock, CO at 750 Cantril St at 10:00am on the May I, 2020 and then

          convoy to Denver together. They plan to remove the license plates and not identify

          themselves to police if contacted. Protestors had mentioned that they would open fire if the

          police try to stop them. . .mentioned that they would be carrying AR-I S's, AK-47's and

          handguns.            said he felt as though Bunn wants this to be another "Waco".

    12.          described Bunn's home and how it is set up to prevent police from coming in. He

          stated that it is barricaded so that the doors cannot be knocked down, that he has pipe bombs

          and a trench that is 12 feet deep dug around the entire perimeter of the house all with the

          intent to cause deaths of officers.

    13. Detective-asked                   where Bunn lives.          only knew that is north possibly in

          Longmont or Loveland and he had not ever been to his home. He only knew the house was

          fortified based off the information Bunn shared with him.            elieves that Bunn lives

          alone, is not married or in a relationship.         does not know of any children only that he

          has a service dog.           eels that Bunn doesn't have anything to lose.

    14.




                                                        5

                                                                                                  SW 00000008
 Case
Case   1:20-cr-00158-CMA*SEALED*
     1:20-sw-00443-MEH    DocumentDocument
                                   56-1 Filed
                                            1 09/08/20   USDC USDC
                                               Filed 05/01/20 Colorado  Page 10
                                                                    Colorado    of 34
                                                                              Page  9 of
                                         13




    15. Information received from both reporting parties have been deemed reliable due to reporting

          parties giving their names and their ties to Bunn. Based on a review of law enforcement

          databases, neither of the reporting parties have incurred any felony convictions.

    16. Concerning the rally, Bunn has allegedly written on Face book, the following:

    17.       "Patriots, our mission this coming Friday, May 1st upon the Capitol steps in Denver is to

          begin reasserting the fundamental precepts of the Constitution - i.e. freedom and liberty. We

          will be sending a powerful message to all Patriots, tyrants and tyrannical enforcers

          everywhere and to those sitting on the fence. The message is this: "Tyrants and your

          enforcers - regardless of your capricious, draconian laws and edicts, regardless of your

          threats of imprisonment, regardless of your illicit presumed power to take our lives, our

          liberty and our ability to pursue happiness we stand in armed defiance of you and we will not

          yield regardless of the cost even if this means forfeiting our lives. Today, upon these Capitol

          steps, we affirm and assert that no leader, no law and no enforcer of illicit law will be

          respected or tolerated who does not first honor the Constitution of the Republic."

    18.     Here are our mission parameters:

    19.     1) We physically stick together while on site. We're sending an intentional, powerful visual

          message and this message can't be sent or received if we're dispersed among those who are

          not there for our purpose. Sticking together also protects us as individuals and it protects the

          message.

    20.     2) ZERO COMPLIANCE. WE WILL NOT YIELD TO ANYTHING REQUIRED BY

          THE POLICE WHO ARE THE ENFORCERS OF THE TYRANTS IN POWER. We will

          not give out our drivers licenses so we can be ticketed. We will not be told where to stand or

          go. We will not surrender our arms and we will not be disarmed. We will not leave until we




                                                        6

                                                                                                      SW 00000009
 Case1:20-sw-00443-MEH
Case  1:20-cr-00158-CMA*SEALED*
                         Document Document
                                  56-1 Filed1 09/08/20  USDC Colorado
                                               Filed 05/01/20         Page 11Page
                                                              USDC Colorado   of 3410
                                       of 13




         decide to leave. THIS IS OUR CAPITOL and the Constitutional Oath breaking tyrants and

         enforcers have violated their solemn duty and responsibility to uphold the Constitution. I

         have personally testified to them, warned them and watched them commit treason within the

         walls of this Capitol building. This is a government of the people, by the people and for the

         people and they have no power other than that which WE ALLOW. We are reasserting our

         power and our voice with the only viable, EFFECTIVE means left to us.

   21.    3) No one fires unless physically assaulted or fired upon. All weapons should be

         chambered and on safe - i.e. hot, locked and ready to rock; however, safeties on and NO

         fingers in the trigger well unless you intend to fire. Keep a cool head, use sound judgment,

         watch your backstops and only engage if necessary. Carefully watch your buddies and

         maintain discipline - things may get tense and we don't need someone losing their cool.

   22.     4) Bring a gas mask if you have one or can get your hands on one. The police may use CS

         gas and for those of us prepared this won't be an effective deterrent. Antifa or other actors

         may also become a factor because of what we're doing so please bring a can of pepper spray,

         bear spray or hornet/wasp spray for them. If Antifa or similar distractions become part of the

         mix do your best to not allow them to detract from the mission.

   23.     5) Come prepared to lay down your life. We don't want it to come to this and we've

         carefully thought through how best to avoid this; however, regardless of our numerical

         strength or lack of it this message MUST BE SENT NOW, and whether we live or whether

         we die it MUST BE SENT without compliance or compromise of any kind. Now is the time.

   24.     Patriots, this day you will be making history. This is the first time since the Revolutionary

         War that Patriots will effectively stand as one in armed defiance of tyrants upon the very




                                                       7

                                                                                                  SW 00000010
 Case1:20-sw-00443-MEH
Case  1:20-cr-00158-CMA*SEALED*
                         Document Document
                                  56-1 Filed1 09/08/20  USDC Colorado
                                               Filed 05/01/20         Page 12Page
                                                              USDC Colorado   of 3411
                                       of 13




         ground which they've usurped freedom and liberty by forbidding you to bear arms in

         violation of the Constitution.

   25.     Bring your weapons, bring your courage and bring your resolve. This day we begin to

         reclaim our lives, our futures, our freedom and the Republic.

   26.     Long Live the Republic

   27.     Sentinel"

   28. According to law enforcement databases, Bunn has been arrested in the past for domestic

         violence but was not prosecuted. Bunn also self-reported suicidal thoughts in 2009 to

         Larimer County Sheriff's Department and was submitted for a mental health evaluation by

         the Sheriff's office.

   29. Bunn served in the Navy from 02/11/1987 to 07/26/1994 and in the Army from 07/27/1994

         to 04/25/2010. His character of service during this time was honorable and he received a

         Combat Action badge for his service in Iraq from 2003-2004. He qualified as expert on the

         rifle. Bunn owns and operates Sentinel Custom Construction.

   30. FBI conducted law enforcement database queries and discovered a current Colorado driver's

         license issued to BRADLEY W. BUNN, 5512 GABRIEL DR. LOVELAND, CO 80538.

         BUNN's year of birth is 1966.

   31. Based upon this affiant's training, experience, and discussions with other federal agents

         related to the investigation of National Firearms Act (NFA) violations, this affiant is aware

         that most firearm owners maintain their firearms in their residences and often in locked safes.

         Law enforcement have reason to believe that Bunn intends to leave his residence before 8:00

         am on May I, 2020 to attend the aforementioned rally. Therefore, your affiant has reason to




                                                      8

                                                                                                 SW 00000011
 Case1:20-sw-00443-MEH
Case  1:20-cr-00158-CMA*SEALED*
                         Document Document
                                  56-1 Filed1 09/08/20  USDC Colorado
                                               Filed 05/01/20         Page 13Page
                                                              USDC Colorado   of 3412
                                       of 13




      believe that Bunn is possessing firearms, including the machine gun seen earlier this week, in

      his residence.

   32. Based upon this affiant's training, experience, and discussions with other federal agents

      related to the investigation of National Firearms Act (NFA) violations, this affiant is familiar

      with the following:

                  A.   18 U.S.C. § 922(a)(4), which states: It shall be unlawful for any person, other

                       than a licensed importer, licensed manufacturer, licensed dealer, or licensed

                       collector, to transport in interstate or foreign commerce any destructive

                       device, machinegun (as defined in section 5845 of the Internal Revenue Code

                       of 1986), short-barreled shotgun, or short-barreled rifle, except as specifically

                       authorized by the Attorney General consistent with public safety and

                       necessity.

                  B. 18 U.S.C. § 922(0), which states: except as provided in paragraph (2), it shall

                       be unlawful for any person to transfer or possess a machine gun. The

                       definition of machine gun in the National Firearms Act and the Gun Control

                       Act includes a part or parts that are designed and intended for use in

                       converting a weapon into a machine gun. This language includes a device that,

                       when activated by a single pull of the trigger, initiates an automatic firing

                       cycle that continue until the finger is released or the ammunition supply is

                       exhausted.

                                               CONCLUSION

   33. Based on the investigation described above, probable cause exists to believe that at the

      residence located at 5512 GABRIEL DR. LOVELAND, CO 80538 as described in




                                                     9

                                                                                                   SW 00000012
 Case1:20-sw-00443-MEH
Case  1:20-cr-00158-CMA*SEALED*
                         Document Document
                                  56-1 Filed1 09/08/20  USDC Colorado
                                               Filed 05/01/20         Page 14Page
                                                              USDC Colorado   of 3413
                                       of 13




      Attachment A will be contain evidence, fruits, and instrumentalities of a violation of Title 18,

      United States Code, Section 922( o). I therefore, respectfully request that the attached

      warrant be issued authorizing the search and seizure of the items listed in Attachment B.

      However, this warrant would authorize the seizure, but not the further search, of any

      electronic devices

   I declare under penalty of perjury that the foregoing is true and correct to the best of my

   information, knowledge, and belief.


                                                                  Special Agent
                                                 Federal Bureau oflnvestigation


      SUBSCRIBED and SWORN before me this                1st   day of May 2020



      UNITED STATES MAGIS          A


   Application for search warrant was reviewed and is submitted by David Tonini, Assistant United
   States Attorney.




                                                    10

                                                                                                 SW 00000013
           Case
         Case   1:20-cr-00158-CMA*SEALED*
              1:20-sw-00446-NYW    DocumentDocument
                                           56-1 Filed
                                                    1 09/08/20   USDC USDC
                                                       Filed 05/01/20 Colorado  Page 15
                                                                            Colorado    of 34
                                                                                      Page  1 of


                                            UNITED STATES DISTRICT COURT
                                                                               for the
                                                                        District of Colorado

             In the Matter of the Search of
 (Briefly describe the property to be searched or identify the person       )      Case No. 20-sw-00446-NYW
 by name and address)
 5512 Gabriel Dr. Loveland, CO 80538, including all                         )
 outbuildings thereon and a Red GMC Sierra pickup                           )
 truck with a Colorado plate OJL228, more fully                             )
 described in Attachment A, attached hereto.                                )
                                                                            )
                                                                            )

                                               APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that there is now concealed on the following person or property
located in the State and      District of Colorado         (identify the person or describe property to be searched and give its location):

          SEE "ATTACHMENT A", which is attached to and incorporated in this Application and Affidavit

          The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):

          SEE "ATTACHMENT B", which is attached to and incorporated in this Application and Affidavit

          The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more) :
                    X evidence of a crime;
                    X contraband, fruits of crime, or other items illegally possessed;
                    X property designed for use, intended for use, or used in committing a crime;
                    0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of

          Code Section                                                   Offense Description
          18 U.S.C. § 922(0)                                            Possession of a Machinegun
          26 U.S.C. §§ 5841, 5845, 586l(d), and 5871                    Possessing Unregistered Firearms

          The application is based on these facts:
          X Continued on the attached affidavit, which is incorporated by reference.
          0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ __, is requested
              under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                     s/
                                                                                     ~                        plicant's signature
                                                                                     - - - - Special Agent, FBI
                                                                                                           Printed name and title
Sworn to before me and:         D signed in my presence.
                                ~ submitted, attested to, and acknowledged by re~iable ele~                   ic means.

Date:      01 May 2020                                                               11,(!t,,t.A, 1J      ~          gnature

                                                                                          Nina Y. Wang
City and state : Denver. CO                                                               United States Magistrate Judge
                                                                                                           Printed name and title




                                                                                                                                    SW 00000014
  Case
Case   1:20-cr-00158-CMA*SEALED*
     1:20-sw-00446-NYW    DocumentDocument
                                  56-1 Filed
                                           1 09/08/20   USDC USDC
                                              Filed 05/01/20 Colorado  Page 16
                                                                   Colorado    of 34
                                                                             Page  2 of
                                        20




                                           ATTACHMENT A

                        DESCRIPTION OF LOCATION TO BE SEARCHED

    The Subject Premises is located at 5512 Gabriel Drive, Loveland, Co, 80538. The Subject

    Premises is more particularly identified as a brick style house with a white exterior trim around

    the gutters, windows, front door. The garage door is red or maroon in color with white trim and

    the gutters are white in color. The front of the residence faces to the west. There are two (2)

    windows on the front of the residence. The west side door to the residence is dark colored and

    covered by outward opening exterior door with white trim and gold handle. There is concrete

    pathway from the driveway leading to the front door. Next to the driveway is a white light post

    partially surrounded by a small white picket fence. There is a red or maroon wood like placard

    with the number 5512 adjacent and to the right of the front door in between the south window

    and the garage door. There is a driveway that runs along the west side of the property leading to

    the garage from the street Gabriel Drive. The residence is surrounded by a wooden 6 foot

    privacy fence. The fence has an outward opening gate that opens to the south onto Chestnut

    drive.   The location consists of the subject residence, surrounding property, and all outbuildings

    located thereon. The place to be searched includes all rooms therein, including any safes, storage

    containers, closets, sheds, and garages associated with the premises additionally the subject's

    vehicle that registers to him. This vehicle is a 2005 Red GMC Sierra pick up truck with VIN

    2GTEK13TX51317517, bearing a Colorado Disabled Veteran plate OJL228.




                                                     1
                                                     i




                                                                                                SW 00000015
  Case
Case   1:20-cr-00158-CMA*SEALED*
     1:20-sw-00446-NYW    DocumentDocument
                                  56-1 Filed
                                           1 09/08/20   USDC USDC
                                              Filed 05/01/20 Colorado  Page 17
                                                                   Colorado    of 34
                                                                             Page  3 of
                                        20




                                          2




                                                                            SW 00000016
  Case
Case   1:20-cr-00158-CMA*SEALED*
     1:20-sw-00446-NYW    DocumentDocument
                                  56-1 Filed
                                           1 09/08/20   USDC USDC
                                              Filed 05/01/20 Colorado  Page 18
                                                                   Colorado    of 34
                                                                             Page  4 of
                                        20




                                           ATTACHMENT B

                  DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED

    The following items, located within the residence at the Subject Premises, constitute evidence,
    fruits, proceeds, and instrumentalities of potential violations of Title 18 U.S.C. § 922(0)-
    Possession ofa Machinegun, and 26 U.S.C. §§ 5841, 5845, 586l(d), and 5871- Possessing
    Unregistered Firearms (Subject Offenses).

    I. Any and all evidence related to the manufacture, sale, and/or possession of any firearm,
       explosive, incendiary or destructive devices, including containers, bottles, tools, hammers,
       gasses, powders, smokeless powder, tape, matches, flammable liquids, lighters, candles,
       fuses, pipes, fittings, reducers, glue, or any other items that could be constructed into said
       devices.

    2. Any evidence of the purchase and/or procurement of any explosive, incendiary or destructive
       devices and any materials and instructions to construct such devices, including receipts, bills
       of sale, instructions, research, formulary, notes, documents, or other records and items related
       to the procurement or construction of such devices.

    3. Any evidence of planning an attack or event including notes, diaries, manifestos, research
       (including inquiry about hours of operation, location or layout of malls, stores or other public
       places), maps or schematics, historical research, photographs, or other evidence related to
       such plans.

    4. Any safe deposit box keys, storage keys or records pertaining to safe deposit boxes or storage
       units or areas where destructive devices or materials for such devices may be located.

    5. Any information identifying associates engaged in distributing or purchasing destructive
       devices and/or materials and/or the laundering of proceeds related to distribution of
       destructive devices.

    6. Cash, currency, financial instruments, and/or records relating to the laundering, secreting,
       and/or distribution of monies related to the proceeds of procuring or distributing of
       destructive devices, and any and all financial documents and records which may evidence
       financial transactions relating to obtaining, transferring, laundering, secreting or spending the
       proceeds of the sale of destructive devices.

    7. Photographs showing destructive devices or materials and people in possession of such
       items.

    8. Indicia of ownership including registration documents, insurance, bills, mail, lease
       agreements, bank statements, legal documents, or subscriptions.

    9. Any and all information, notes, software, documents, records, or correspondence, in any
       format and medium, pertaining to the Subject Offenses;




                                                     I

                                                                                                SW 00000017
  Case
Case   1:20-cr-00158-CMA*SEALED*
     1:20-sw-00446-NYW    DocumentDocument
                                  56-1 Filed
                                           1 09/08/20   USDC USDC
                                              Filed 05/01/20 Colorado  Page 19
                                                                   Colorado    of 34
                                                                             Page  5 of
                                        20




    10. Computer(s), digital storage media, or digital storage devices, any physical object upon
        which computer data can be recorded, computer hardware, computer software, servers,
        computer related documentation, computer passwords and data security devices, gaming
        devices, tablets, flash drives, volatile data, digital communications devices, cellular
        telephones, cameras, videotapes, video recording devices, video recording players, and video
        display monitors, digital input and output devices such as keyboards, mouse(s), scanners,
        printers, monitors, electronic media and network equipment, modems, routers, connection
        and power cords, and external or connected devices used for accessing computer storage
        media that was used to commit or facilitate commissions of the Subject Offenses.

    11. For any computer, computer hard drive, or other physical object upon which computer data
        can be recorded (hereinafter, COMPUTER) that is called for by this warrant, or that might
        contain items otherwise called for by this warrant relating to the Subject Offenses:

           a. evidence of who used, owned, or controlled the COMPUTER at the time the items
              described in this warrant were created, edited, or deleted, such as logs, registry
              entries, configuration files, saved usernames and passwords, documents, calendars,
              browsing history, user profiles, e-mail, e-mail contacts, "chat" or instant messaging
              logs, photographs, and correspondence;

           b. evidence of software that may allow others to control the COMPUTER, such as
              viruses, Trojan horses, and other forms of malicious software, as well as evidence of
              the presence or absence of security software designed to detect malicious software;

           c. evidence of the lack of such malicious software;

           d. evidence of the attachment to the COMPUTER of other storage devices or similar
              containers for electronic evidence;

           e. evidence of counter-forensic programs (and associated data) that are designed to
              eliminate data from the COMPUTER;

           f.   evidence of how and when the COMPUTER was used or accessed to determine the
                chronological context of computer access, use, and events relating to crime under
                investigation and to the computer user;

           g. records of or information about Internet Protocol addresses used by the COMPUTER;

           h. information about usernames or any online accounts or email addresses;

           1.   passwords, encryption keys, and other access devices that may be necessary to access
                the COMPUTER;

           J.   documentation and manuals that may be necessary to access the COMPUTER or to
                conduct a forensic examination of the COMPUTER;

           k. contextual information necessary to understand the evidence described in this
              attachment;




                                                    2

                                                                                              SW 00000018
  Case
Case   1:20-cr-00158-CMA*SEALED*
     1:20-sw-00446-NYW    DocumentDocument
                                  56-1 Filed
                                           1 09/08/20   USDC USDC
                                              Filed 05/01/20 Colorado  Page 20
                                                                   Colorado    of 34
                                                                             Page  6 of
                                        20




           I.   volatile data necessary to preserve evidence prior to powering-off and unplugging a
                running computer;

           m. any and all information, notes, software, documents, records, or correspondence, in
              any format and medium, pertaining to the Subject Offenses;

           n. items otherwise described above in paragraphs 1-10 of this Attachment B.

    DEFINITIONS:

    12. As used above, the terms "records" and "information" include all of the foregoing items of
        evidence in whatever form and by whatever means they may have been created or stored,
        including any form of computer or electronic storage (such as hard disks or other media that
        can store data); any handmade form (such as writing, drawing, painting); any mechanical
        form (such as printing or typing); and any photographic form (such as microfilm, microfiche,
        prints, slides, negatives, videotapes, motion pictures, or photocopies).

    13. As used above, the terms "computers" or "digital storage media" or "digital storage devices"
        may be used interchangeably, and are intended to include any physical object upon which
        computer data can be recorded as well as all types of electronic, magnetic, optical,
        electrochemical, or other high speed data processing devices capable of performing logical,
        arithmetic, or storage functions, including desktop and laptop computers, mobile phones,
        tablets, server computers, game consoles, network hardware, hard disk drives, RAM, floppy
        disks, flash memory, CDs, DVDs, and other magnetic or optical storage media.




                                                    3

                                                                                              SW 00000019
  Case
Case   1:20-cr-00158-CMA*SEALED*
     1:20-sw-00446-NYW    DocumentDocument
                                  56-1 Filed
                                           1 09/08/20   USDC USDC
                                              Filed 05/01/20 Colorado  Page 21
                                                                   Colorado    of 34
                                                                             Page  7 of
                                        20




                                              AFFIDAVIT

                               I,                   being duly sworn, state:


                          INTRODUCTION AND AGENT BACKROUND

    1. Your Affiant is a Special Agent with the United States Federal Bureau oflnvestigation

       ("FBI") and has been since July 2014. Your Affiant received four months of training in

       criminal investigations and related legal matters at the FBI Training Academy in Quantico,

       Virginia. Upon completion of training at the FBI Training Academy, your Affiant was

       assigned to the San Antonio Division FBI where he primarily investigated white-collar

       crimes, specifically those involving public corruption, as set forth in 18 U.S.C. § 1951, et

       seq., and other related federal criminal violations. In April 2020, your Affiant transferred to

       the Denver Division FBI where he primarily conducts investigations involving national

       security matters. Your Affiant has, through training and experience, become familiar with

       and used all normal methods of investigation, including, but not limited to, visual

       surveillance, interviewing witnesses, subpoenas, search and arrest warrants, confidential

       human sources, consensual monitoring, pen registers, undercover operations, and court

       authorized wiretaps.

    2. This affidavit is in support ofa search and seizure warrant for 5512 GABRIEL AVENUE,

       LOVELAND, CO 80538 for evidence of violations of Title 18, United States Code, Section

       18 U.S.C. § 922( o) - Possession of a Machine gun, and Title 26, United States Code, Sections

       5841, 5845, 586l(d), and 5871- Possessing Unregistered Firearms (the Subject Offenses).

    3. Because this affidavit is being submitted for the limited purpose of securing a search warrant,

       I have not included each and every fact known to me concerning this investigation. I have

       set forth facts that I believe are necessary to establish probable cause to believe that evidence,




                                                     4

                                                                                                 SW 00000020
  Case
Case   1:20-cr-00158-CMA*SEALED*
     1:20-sw-00446-NYW    DocumentDocument
                                  56-1 Filed
                                           1 09/08/20   USDC USDC
                                              Filed 05/01/20 Colorado  Page 22
                                                                   Colorado    of 34
                                                                             Page  8 of
                                        20




       fruits, and instrumentalities of violations of the Subject Offenses are presently located at the

       Subject Premises.

    4. The information contained within the affidavit is based on my training and experience, as

       well as information imparted to me by other law enforcement officers involved in this

       investigation.

                                            PROBABLE CAUSE

    5. On May 1, 2020, this affiant obtained a search warrant for the Subject Premises from the

       U.S. District Court for the District of Colorado. That search warrant is at Case No. 20-sw-

       00443-MEH, and that affidavit is incorporated herein. 1 That search warrant authorized the

       search and seizure of machine guns and related components and tools, among other things.

    6. The search warrant is presently being executed. To conduct a protective sweep for officer

       safety, a bomb robot was utilized and a bomb technician noted a suspicious satchel in a

       bedroom of the residence. An x-ray was taken of the satchel by the robot. That x-ray

       indicates the presence of two pipes with external threaded endcaps, appearing to be

       improvised explosive devices or pipe bombs. Another box in the bedroom with two similar

       looking devices was found, as well as a bottle labeled "smokeless powder" in a box in the

       corner of the bedroom. Fusing that may be used as a component of pipe bombs was also

       seen by the robot in plain view on a table in the residence.

    7. Your affiant knows from training and experience, and discussions with other law

       enforcement officers, that makers of pipe bombs often learn how to make such devices by

       searching the Internet on computers.



    1 The Subject Premises includes a 2005 Red GMC Sierra pickup truck with VIN
    2GTEK13TX51317517, bearing a Colorado Disabled Veteran plate OJL228, which is the
    vehicle registered to Bradley Bunn at the Subject Premises.




                                                     5

                                                                                                 SW 00000021
  Case
Case   1:20-cr-00158-CMA*SEALED*
     1:20-sw-00446-NYW    DocumentDocument
                                  56-1 Filed
                                           1 09/08/20   USDC USDC
                                              Filed 05/01/20 Colorado  Page 23
                                                                   Colorado    of 34
                                                                             Page  9 of
                                        20




    8. For these reasons, the affiant seeks expanded authority from the court to search for and seize

       items including explosives and IED components, electronic devices and writings related to

       Subject Offenses.

                            SEIZURE AND SEARCH OF COMPUTERS

    9. As described above and in Attachment B, I submit that if computers or storage media are

       found at the Subject Premises, there is probable cause to search and seize those items for the

       reasons stated below. Some of these electronic records might take the form of files,

       documents, and other data that is user-generated. Some of these electronic records, as

       explained below, might take a form that becomes meaningful only upon forensic analysis.

       They may be seized and searched on-scene, and/or searched off-scene in a controlled

       environment.

    10. For example, based on my knowledge, training, and experience, I know that a powered-on

       computer maintains volatile data. Volatile data can be defined as active information

       temporarily reflecting a computer's current state including registers, caches, physical and

       virtual memory, network connections, network shares, running processes, disks (floppy, tape

       and/or CD-ROM), and printing activity. Collected volatile data may contain such

       information as opened files, connections to other computers, passwords used for encryption,

       the presence of anti-forensic tools, or the presence of programs loaded in memory that would

       otherwise go unnoticed. Volatile data and its corresponding evidentiary value is lost when a

       computer is powered-off and unplugged.

    11. Based on my knowledge, training, and experience, I know that computer files or remnants of

       such files can be recovered months or even years after they have been downloaded onto a

       storage medium, deleted, or viewed via the Internet. Electronic files downloaded to a storage

       medium can be stored for years at little or no cost. Even when files have been deleted, they




                                                    6

                                                                                                SW 00000022
 Case1:20-sw-00446-NYW
Case   1:20-cr-00158-CMA*SEALED*
                          Document Document
                                   56-1 Filed109/08/20   USDC Colorado
                                                Filed 05/01/20         Page 24Page
                                                               USDC Colorado   of 3410
                                        of 20




      can be recovered months or years later using forensic tools. This is so because when a

      person "deletes" a file on a computer, the data contained in the file does not actually

      disappear; rather, that data remains on the storage medium until it is overwritten by new data.

      Therefore, deleted files, or remnants of deleted files, may reside in free space or slack

      space-that is, in space on the storage medium that is not currently being used by an active

      file-for long periods of time before they are overwritten. In addition, a computer's

      operating system may also keep a record of deleted data in a "swap" or "recovery" file.

   12. Also, again based on my training and experience, wholly apart from user-generated files,

      computer storage media contain electronic evidence of how a computer has been used, what

      it has been used for, and who has used it. This evidence can take the form of operating

      system configurations, artifacts from operating system or application operation, file system

      data structures, virtual memory "swap" or paging files, and shadow copies of previous

      versions of systems or files, or paging files. Computer users typically do not erase or delete

      this evidence because special software is typically required for that task. However, it is

      technically possible to delete this information. Data on the storage medium not currently

      associated with any file can provide evidence of a file that was once on the storage medium

      but has since been deleted, edited, moved, or show a deleted portion of a file (such as a

      paragraph that has been deleted from a word processing file). Web browsers, e-mail

      programs, and chat programs store configuration information on the storage medium that can

      reveal information such as online nicknames and passwords. Operating systems can record

      additional information, such as the attachment of peripherals, the attachment of USB flash

      storage devices or other external storage media, and the times the computer was in use.




                                                    7

                                                                                                  SW 00000023
 Case1:20-sw-00446-NYW
Case   1:20-cr-00158-CMA*SEALED*
                          Document Document
                                   56-1 Filed109/08/20   USDC Colorado
                                                Filed 05/01/20         Page 25Page
                                                               USDC Colorado   of 3411
                                        of 20




      Computer file systems can record information about the dates files were created and the

      sequence in which they were created.

   13. As further described in Attachment B, this application seeks permission to locate not only

      computer files that might serve as direct evidence of the crimes described on the warrant, but

      also for evidence that establishes how computers were used, why they were used, the purpose

      of their use, and the purposes to which they were put, who used them, the state of mind of the

      user( s ), and when they were used.

   14. The monitor and printer are also essential to show the nature and quality of the images or

      files that the system can produce. In addition, the analyst needs all assisting software

      (operating systems or interfaces, and hardware drivers) and any applications software, which

      may have been used to create the data (whether stored on hard drives or on external media),

      as well as all related instructional manuals or other documentation and security devices.

      Moreover, searching computerized information for evidence or instrumentalities of crime

      commonly requires the seizure of the entire computer's input/output periphery devices

      (including related documentation, passwords and security devices) so that a qualified expert

      can accurately retrieve the system's data in a controlled environment.

   15. The computer and its storage devices, the mouse, the monitor, keyboard, printer, modem and

      other system components are also used as instrumentalities of the crime to operate the

      computer to commit the offenses discussed in this affidavit. Devices such as modems and

      routers can contain information about dates, IP addresses, MAC addresses, frequency, and

      computer(s) used to access the Internet or to otherwise commit the crimes described herein.

      The computer equipment may also have fingerprints on them indicating the user of the

      computer and its components.




                                                    8

                                                                                                 SW 00000024
 Case1:20-sw-00446-NYW
Case   1:20-cr-00158-CMA*SEALED*
                          Document Document
                                   56-1 Filed109/08/20   USDC Colorado
                                                Filed 05/01/20         Page 26Page
                                                               USDC Colorado   of 3412
                                        of 20




   16. Similarly, information or files related to the crimes described herein are often obtained from

      the Internet or the cellular data networks using application software which often leaves files,

      logs or file remnants which would tend to show the identity of the person engaging in the

      conduct as well as the method oflocation or creation of the images, search terms used,

      exchange, transfer, distribution, possession or origin of the files. Files that have been viewed

      via the Internet are sometimes automatically downloaded into a temporary Internet directory

      or "cache." The browser often maintains a fixed amount of hard drive space devoted to these

      files, and the files are only overwritten as they are replaced with more recently viewed

      Internet pages or if a user takes steps to delete them. Thus, the ability to retrieve residue of

      an electronic file from a hard drive depends less on when the file was downloaded or viewed

      than on a particular user's operating system, storage capacity, and computer habits.

   17. "User attribution" evidence can also be found on a computer and is analogous to the search

      for "indicia of occupancy" while executing a search warrant at a residence. For example,

      registry information, configuration files, user profiles, e-mail, e-mail address books, "chat,"

      instant messaging logs, photographs, videos, and correspondence (and the data associated

      with the foregoing, such as file creation and last accessed dates) may be evidence of who

      used or controlled the computer or storage medium at a relevant time. Further, in finding

      evidence of how a computer was used, the purpose of its use, who used it, and when,

      sometimes it is necessary to establish that a particular thing is not present on a storage

      medium. For example, the presence or absence of counter-forensic programs or anti-virus

      programs (and associated data) may be relevant to establishing the user's intent.

   18. I know from training and experience that digital software or hardware exists that allows

      persons to share digital access over wired or wireless networks allowing multiple persons to




                                                    9

                                                                                                   SW 00000025
 Case1:20-sw-00446-NYW
Case   1:20-cr-00158-CMA*SEALED*
                          Document Document
                                   56-1 Filed109/08/20   USDC Colorado
                                                Filed 05/01/20         Page 27Page
                                                               USDC Colorado   of 3413
                                        of 20




      appear on the Internet from the same IP address. Examination of these items can reveal

      information about the authorized or unauthorized use of Internet connection at the residence.

   19. Searching computer(s) for the evidence described in the attachment may require a range of

      data analysis techniques. For example, information regarding user attribution or Internet use

      is located in various operating system log files that are not easily located or reviewed. Or, a

      person engaged in criminal activity will attempt to conceal evidence of the activity by

      "hiding" files or giving them deceptive names. As explained above, because the warrant

      calls for records of how a computer has been used, what it has been used for, and who has

      used it, it is exceedingly likely that it will be necessary to thoroughly search storage media to

      obtain evidence, including evidence that is not neatly organized into files or documents. Just

      as a search of a premises for physical objects requires searching the entire premises for those

      objects that are described by a warrant, a search of this premises for the things described in

      this warrant will likely require a search among the data stored in storage media for the things

      (including electronic data) called for by this warrant. Additionally, it is possible that files

      have been deleted or edited, but that remnants of older versions are in unallocated space or

      slack space. This, too, makes it exceedingly likely that in this case it will be necessary to use

      a multitude of techniques, both on and off-scene, including more thorough techniques.

   20. Based upon my knowledge, training and experience, I know that a thorough search for

      information stored in digital storage media requires a variety of techniques that often

      includes both on-site seizure and search as well as a more thorough review off-site review in

      a controlled environment. This variety of techniques is required, and often agents must seize

      most or all storage media to be searched on-scene and/or later in a controlled environment.

      These techniques are often necessary to ensure the accuracy and completeness of data




                                                    10

                                                                                                 SW 00000026
 Case1:20-sw-00446-NYW
Case   1:20-cr-00158-CMA*SEALED*
                          Document Document
                                   56-1 Filed109/08/20   USDC Colorado
                                                Filed 05/01/20         Page 28Page
                                                               USDC Colorado   of 3414
                                        of 20




      recorded on the storage media, and to prevent the loss of the data either from accidental or

      intentional destruction.

   21. For example, the search procedure of electronic data contained in computer hardware,

      computer software, and/or memory storage devices may include the following on-site

      techniques (the following is a non-exclusive list, as other on-site search procedures may be

      used):

                 A. On-site triage of computer systems to determine what, if any, peripheral

                     devices or digital storage units have been connected to such computer

                     systems, a preliminary scan of image files contained on such systems and

                     digital storage devices to help identify any other relevant evidence or potential

                     victims, and a scan for encryption software;

                 B. On-site copying and analysis of volatile memory, which is usually lost if a

                     computer is powered down, and may contain information about how the

                     computer is being used, by whom, when, and may contain information about

                     encryption, virtual machine software (virtual operating systems that are lost if

                     the computer is powered down or encrypted),;

                 C. On-site forensic imaging of any computers may be necessary for computers or

                     devices that may be partially or fully encrypted, in order to preserve

                     unencrypted electronic data that may, if not immediately imaged on-scene,

                     become encrypted and accordingly unavailable for any examination.

   22. The search procedure of electronic data contained in computer hardware, computer software,

      and/or memory storage devices may include off-site techniques since it is often necessary




                                                  11

                                                                                              SW 00000027
 Case1:20-sw-00446-NYW
Case   1:20-cr-00158-CMA*SEALED*
                          Document Document
                                   56-1 Filed109/08/20   USDC Colorado
                                                Filed 05/01/20         Page 29Page
                                                               USDC Colorado   of 3415
                                        of 20




      that some computer equipment, peripherals, instructions, and software be seized and

      examined off-site and in a controlled environment. This is true because of the following:

                 A. The nature of evidence. As noted above, not all evidence takes the form of

                     documents and files that can be easily viewed on site. Analyzing evidence of

                    how, when and why a computer has been used, by whom, what it has been

                    used for, requires considerable time, and taking that much time on premises

                     could be unreasonable. Also, because computer evidence is extremely

                    vulnerable to tampering and destruction (both from external sources and from

                     code embedded in the system as a "booby-trap"), the controlled environment

                     of a laboratory may be essential to its complete and accurate analysis.

                     Searching for and attempting to recover any deleted, hidden, or encrypted data

                    may be required to determine whether data falls within the list of items to be

                     seized as set forth herein (for example, data that is encrypted and unreadable

                    may not be returned unless law enforcement personnel have determined that

                    the data is not (I) an instrumentality of the offenses, (2) a fruit of the criminal

                     activity, (3) contraband, (4) otherwise unlawfully possessed, or (5) evidence

                     of child exploitation offenses).

                 B. The volume of evidence and time required for an examination. Storage media

                     can store the equivalent of millions of pages of information. Additionally, a

                     suspect may try to conceal criminal evidence; he or she might store it in

                    random order with deceptive file names. This may require searching

                     authorities to peruse all the stored data to determine which particular files are

                     evidence or instrumentalities of crime. Analyzing evidence of how a




                                                   12

                                                                                                SW 00000028
 Case1:20-sw-00446-NYW
Case   1:20-cr-00158-CMA*SEALED*
                          Document Document
                                   56-1 Filed109/08/20   USDC Colorado
                                                Filed 05/01/20         Page 30Page
                                                               USDC Colorado   of 3416
                                        of 20




                  computer has been used, what it has been used for, and who has used it

                  requires considerable time, and taking that much time on premises could be

                  unreasonable. As explained above, because the warrant calls for forensic

                  electronic evidence, it is exceedingly likely that it will be necessary to

                  thoroughly examine storage media to obtain evidence. Reviewing information

                  for things described in the warrant can take weeks or months, depending on

                  the volume of data stored, and would be impractical and invasive to attempt

                  on-site.

               C. Technical requirements. Computers can be configured in several different

                  ways, featuring a variety of different operating systems, application software,

                  and configurations. Therefore, searching them sometimes requires tools or

                  knowledge that might not be present on the search site. The vast array of

                  computer hardware and software available makes it difficult to know before a

                  search what tools or knowledge will be required to analyze the system and its

                  data on-site. However, taking the storage media off-site and reviewing it in a

                  controlled environment will allow its examination with the proper tools and

                  knowledge.

               D. Variety of forms of electronic media. Records sought under this warrant

                  could be stored in a variety of storage media formats that may require off-site

                  reviewing with specialized forensic tools.

               E. Need to review evidence over time and to maintain entirety of evidence. Your

                  Affiant recognizes the prudence requisite in reviewing and preserving in its

                  original form only such records applicable to the violations oflaw described




                                                13

                                                                                               SW 00000029
 Case1:20-sw-00446-NYW
Case   1:20-cr-00158-CMA*SEALED*
                          Document Document
                                   56-1 Filed109/08/20   USDC Colorado
                                                Filed 05/01/20         Page 31Page
                                                               USDC Colorado   of 3417
                                        of 20




                  in this Affidavit and in Attachment B in order to prevent unnecessary invasion

                  of privacy and overbroad searches. Your Affiant advises it would be

                  impractical and infeasible for the Government to review the mirrored images

                  of digital devices that are copied as a result of a search warrant issued

                  pursuant to this Application during a single analysis. Your Affiant has

                  learned through practical experience that various pieces of evidence retrieved

                  from digital devices in investigations of this sort often have unknown

                  probative value and linkage to other pieces of evidence in the investigation

                  until they are considered within the fluid, active, and ongoing investigation of

                  the whole as it develops. In other words, the weight of each individual piece

                  of the data fluctuates based upon additional investigative measures

                  undertaken, other documents under review and incorporation of evidence into

                  a consolidated whole. Analysis is content-relational, and the importance of

                  any associated data may grow whenever further analysis is performed. The

                  full scope and meaning of the whole of the data is lost if each piece is

                  observed individually, and not in sum. Due to the interrelation and correlation

                  between pieces of an investigation as that investigation continues, looking at

                  one piece of information may lose its full evidentiary value if it is related to

                  another piece of information, yet its complement is not preserved along with

                  the original. In the past, your Affiant has reviewed activity and data on digital

                  devices pursuant to search warrants in the course of ongoing criminal

                  investigations. Your affiant has learned from that experience, as well as other

                  investigative efforts, that multiple reviews of the data at different times is




                                                14

                                                                                              SW 00000030
 Case1:20-sw-00446-NYW
Case   1:20-cr-00158-CMA*SEALED*
                          Document Document
                                   56-1 Filed109/08/20   USDC Colorado
                                                Filed 05/01/20         Page 32Page
                                                               USDC Colorado   of 3418
                                        of 20




                     necessary to understand the full value of the information contained therein,

                     and to determine whether it is within the scope of the items sought in

                     Attachment B. In order to obtain the full picture and meaning of the data from

                     the information sought in Attachments A and B of this application, the

                     Government would need to maintain access to all of the resultant data, as the

                     completeness and potential of probative value of the data must be assessed

                     within the full scope of the investigation. As such, your Affiant respectfully

                     requests the ability to maintain the whole of the data obtained as a result of the

                     search warrant, and to maintain and to review the data in the control and

                     custody of the Government and law enforcement at times deemed necessary

                     during the investigation, rather than minimize the content to certain

                     communications deemed important at one time. As with all evidence, the

                     Government will maintain the evidence and mirror images of the evidence in

                     its custody and control, without alteration, amendment, or access by persons

                     unrelated to the investigation.

   23. Based on the foregoing, and consistent with Rule 4l(e)(2)(B), when persons executing the

      warrant conclude that it would be impractical to review the media on-site, the warrant I am

      applying for permits both on-site seizing, imaging and searching and off-site imaging and

      searching of storage media that reasonably appear to contain some or all of the evidence

      described in the warrant, thus permitting its later and perhaps repeated examination consistent

      with the warrant.   The examination may require techniques, including but not limited to

      computer-assisted scans of the entire medium, that might expose many parts of a hard drive to

      human inspection in order to determine whether it is evidence described by the warrant.




                                                   15

                                                                                               SW 00000031
 Case
Case   1:20-cr-00158-CMA*SEALED*
     1:20-sw-00446-NYW    Document Document
                                   56-1 Filed109/08/20   USDC Colorado
                                                Filed 05/01/20         Page 33Page
                                                               USDC Colorado   of 3419
                                        of 20




   24. Because several people may share the Subject Premises as a residence, it is possible that the

      Subject Premises will contain computers that are predominantly used, and perhaps owned, by

      persons who are not suspected of a crime. If it is nonetheless determined that it is possible

      that the things described in this warrant could be found on any of those computers or storage

      media, the warrant applied for would permit the seizure and review of those items as well.

   25. I know from training and experience that digital storage devices can be very large in

      capacity, yet very small in physical size. Additionally, your Affiant knows from training and

      experience that those who are in possession of such devices also tend to keep them on their

      persons, especially when they may contain contraband or other evidence of a crime. The

      storage capacity of such devices can be as large as tens of gigabytes in size as further

      described below, which allows for the storage of thousands of images and videos as well as

      other digital info1mation such as calendars, contact lists, programs and text documents. Such

      storage devices can be smaller than a postage stamp in size, which allows them to be easily

      hidden in a person's pocket.

   26. I know from training and experience that search warrants of residences involved in computer

      or digitally related criminal activity usually produce items that tend to establish ownership or

      use of digital devices and ownership or use of any Internet service accounts accessed to

      commit the crimes described in this affidavit to include credit card bills, telephone bills,

      correspondence and other identification documents.

                                              CONCLUSION

   27. Based on the investigation described above, probable cause exists to believe that at the

      residence located at 5512 GABRIEL DR. LOVELAND, CO 80538 as described in

      Attachment A will be contain evidence, fruits, and instrumentalities of a violation of the




                                                   16

                                                                                                 SW 00000032
 Case
Case   1:20-cr-00158-CMA*SEALED*
     1:20-sw-00446-NYW    Document Document
                                   56-1 Filed109/08/20   USDC Colorado
                                                Filed 05/01/20         Page 34Page
                                                               USDC Colorado   of 3420
                                        of 20




       Subject Offenses. I therefore, respectfully request that the attached warrant be issued

       authorizing the search and seizure of the items listed in Attachment B. However, this

       warrant would authorize the seizure, but not the fmther search, of any electronic devices

   I

   I

   I declare under penalty of pe1jury that the foregoing is true and correct to the best of my

   information, knowledge, and belief.


                                                                 Special Agent
                                                 Federal Bureau of Investigation


       SUBSCRIBED and SWORN befi ·                   ___ day of May          2020
                     .                   '




   Application for search warrant was reviewed and is submitted by David Tonini, Assistant United
   States Attorney.




                                                    17

                                                                                                 SW 00000033
